Citation Nr: 1716511	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral artery disease and peripheral neuropathy, to include as secondary to in-service cold exposure. 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1942 to October 1945.  He died in September 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The RO was informed of the Veteran's death in September 2013 and the Veteran's surviving spouse filed a motion for substitution as the appellant in the place of the Veteran in October 2013.  In a September 2014, the RO determined that the Veteran's surviving spouse, referred to as the appellant, qualified as a proper substituted claimant and was therefore substituted for the deceased Veteran for the purpose of pursuing the above-referenced service connection claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the majority of the Veteran's service treatment records are unavailable.  A June 2014 response from National Personnel Records Center (NPRC) detailed that the Veteran's service treatment records were destroyed in the 1973 NPRC fire.  It was further noted that Surgeon General Reports (SGOs) were obtained from an alternate records source.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Available SGOs did not reflect any findings or complaints related to peripheral neuropathy or peripheral artery disease, only non-venereal balanitis.  Service personnel records revealed that his military occupational specialty (MOS) was Flight Maintenance Gunner and flew 30 combat missions during 10 months overseas in the European theater.

In written statements of record, the Veteran and the appellant have asserted that he served as a waist gunner in subzero temperatures during combat and suffered frostbite in service.  It is contended that the in-service cold exposure affected his vascular system, causing numerous vascular problems.  The appellant has asserted the Veteran was treated for frostbite upon returning from service, had suffered from neuropathy for most of his life with limitation of function as well as burning, tingling, and numbness in his feet, and had vascular problems with arterial blockages that began in the 1980s.  In additional statements, the appellant asserted that when the Veteran returned stateside in 1945 he was hospitalized in Florida army hospital for multiple problems, including frostbite to his feet and toes, cold weather injury problems to his legs, and mental health issues.  She further reported that the Veteran had problems with his legs, including neuropathy going back to the late 1940s.  It was indicated that starting from the time they were married in 1946, the Veteran complained about numbness, difficulty in standing and walking, and lack of feeling in his feet. 

However, during the pendency of this appeal, an appeal for the matters of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 has also been perfected, but not yet certified to the Board.  The appellant is currently awaiting scheduling for her requested Board videoconference hearing for these matters.  The Board notes that testimony taken during the upcoming hearing will likely be relevant to the current service connection appeal.  In addition, in a September 2014 memo of record, the RO noted that these above referenced matters were inextricably intertwined. 

Based on the foregoing discussion, the Board finds that the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 are inextricably intertwined with the service connection claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Board will defer further consideration of this service connection issue until these DIC issues are fully adjudicated and certified to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Board will defer further consideration of the issue of entitlement to service connection for peripheral artery disease and peripheral neuropathy, to include as secondary to in-service cold exposure, until the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 are fully adjudicated and certified to the Board as well as testimony is taken in the appellant's requested Board videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

